Citation Nr: 0011284	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-48 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  The propriety of the initial 10 percent rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) for the period from January 25, 1994 to March 28, 
1997; a 30 percent rating for the period from March 29, 1997 
to January 20, 1998; and a 50 percent rating since January 
21, 1998.  

3.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from March 1976 to January 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in April 1996, December 
1996, and August 1997 by the RO in Roanoke, Virginia.  The 
veteran timely appealed these determinations to the Board.

The Board notes that the veteran has appealed the initial 
rating assigned for PTSD following the grant of service 
connection for that condition.  In light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in the recently-issued case Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized the 
issue as one involving the propriety of the initial 
evaluation assigned.  During the pendency of the appeal, the 
rating for PTSD was increased from 10 to 30 percent from 
March 29, 1997, and from 30 percent to 50 percent from 
January 21, 1998.  On a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law; it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  Thus, the claim for a higher evaluation for PTSD 
remains in appellate status before the Board.  



FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a nexus between service and a current right knee 
disability.

2.  During the period from January 25, 1994 to March 28, 
1997, the veteran's PTSD was manifested primarily by symptoms 
including: sleep disturbance, anxiety, irritability, 
flashbacks, hypervigiliance and impulsiveness.  These 
symptoms demonstrate no more than mild impairment of social 
and industrial adaptability, or, since November 7, 1996, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.

3.  During the period from March 29, 1997 to January 20, 
1998, the veteran's PTSD was manifested primarily by the 
above symptoms as well as periods of intrusive thoughts, 
recurrent nightmares and increased insomnia.  These symptoms 
demonstrate social and industrial impairment that is no more 
than distinct, unambiguous, or moderately large in degree, or 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

4.  Since January 21, 1998, the veteran's PTSD has been 
manifested primarily by increased arousal, avoidance, 
significant anxiety and insomnia, irritable anger outbursts, 
difficulty with concentration, physiological and 
psychological reactivity, some diminished interest in 
activities, and mild paranoia.  These symptoms are productive 
of no more than considerable social and industrial impairment 
or occupational and social impairment with reduced 
reliability and productivity.  The veteran maintains 
employment as a janitor.

5.  The veteran's hypertension is manifested primarily by 
diastolic pressure that is predominantly less than 100 and 
controlled by medication; diastolic pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or more 
is not shown.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. .  The criteria for an initial evaluation in excess of 10 
percent for PTSD, from January 24, 1994, to March 29, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4,130 4.132, Diagnostic Code 9411 
(1996 & 1999).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD from March 29, 1997 to January 20, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, 4.132, Diagnostic Code 9411 (1996 & 
1999).

4.  The criteria for an evaluation in excess of 50 percent 
for PTSD since January 21, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, 4.132, Diagnostic Code 9411 (1996 & 1999).

5.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7101(1997 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the onset of hypertension in 
1975.  Diastolic readings of 100 to 110 were noted at the 
time of diagnosis and diastolic readings of 100 were noted in 
June 1988 and September 1988 during periods with the veteran 
was noncompliant with medication.  At the time of his 
retirement examination in September 1988 he remained on 
medication and had a blood pressure reading of 124/92.  The 
records are otherwise negative for complaints, findings or 
treatment associated with a right knee disability.

In a March 1989 rating decision, service connection for 
hypertension was established and a 10 percent evaluation was 
assigned.

On post service VA examination in December 1989, the veteran' 
blood pressure readings were 168/98 sitting, 164/100, 
recumbent and 158/108, standing.  There were no complaints or 
findings pertaining to a right knee disorder.

VA outpatient treatment records from March 1993 to October 
1994 include a March 1994 X-ray report of the right knee 
which was negative for any significant articular, bony or 
soft tissue abnormalities.  These records also contain 
approximately 20 blood pressure readings ranging from 140/80 
to 140/110.  The majority of the diastolic readings were 
below 100.  There were two systolic readings of 195 and 198.  
None of the systolic readings were 200 or more.  In June 
1994, the veteran was evaluated for complaints of shortness 
of breath.  He stated that he usually has palpitations in the 
morning which did not affect him seriously.  He declined to 
be admitted for observation and was discharged against 
medical advice.  In September 1994, he was treated in the 
emergency room for increased blood pressure.  His blood 
pressure readings were 178/118, 184/117, and 174/92.  The 
examiner noted the veteran had not taken his medication 
(Verapamil) that morning and on occasion forgets to take it 
the prescribed three times daily.  The clinical impression 
was uncontrolled hypertension and hypercholesteremia.  The 
records are also significant for evaluation of the veteran 
for symptoms associated with PTSD including chronic sleep 
disturbance, anxiety, irritability, flashbacks, and 
hypersensitivity/vigilance. 

A VA psychiatric examination in December 1994 revealed that 
the veteran had been married for 28 years and had three adult 
children.  There was no history of inpatient psychiatric 
treatment but he had been in outpatient treatment for the 
past year.  There was no history of substance abuse.  After 
service the veteran worked as a private contractor in a 
cleaning business for five years at a VA hospital and was 
presently employed in Environmental Management Services.  The 
veteran's primary complaints were of irritability, increased 
startle and trouble maintaining sleep.  He stated that he was 
haunted by memories of a little Vietnamese girl killed by a 
blast and by another Vietnamese girl struck through the heart 
by shrapnel.  He reported flashbacks and nightmares of these 
incidents.  He also reported that he is very impulsive and 
"ready to strike" if provoked.  The examiner noted the 
veteran had a prior history of manslaughter charges which 
were the result of reacting without thinking.  The charges 
were later overturned.  The veteran tends to be isolated from 
people.

On examination the veteran was appropriately groomed and 
cooperative.  Eye contact was described as "ok".  His 
speech was rapid with some pressure.  There was no overt 
thought disorder.  Affect was slightly restricted and 
slightly dysphoric.  His mood was described as "ok".  He 
denied active suicidal or homicidal ideation or psychotic 
symptoms.  He was alert and oriented.  Recent and remote 
memory was both intact.  Concentration and attention were 
considered "ok".  His insight was limited and judgment was 
intact.  The clinical impression was PTSD mild to moderate.  
Rule out bipolar disorder manic in partial remission.  

On VA orthopedic examination in January 1995 the veteran 
complained that both knees swell and tend to give way.  He 
was wearing a brace on the right knee.  Range of motion of 
the knees showed full extension and flexion to 130 degrees.  
There was no evidence of arthritis.  The veteran's blood 
pressure was elevated at 173/99 and he was on medication.  

In an April 1996 rating decision, service connection for PTSD 
was established and a 10 percent evaluation was assigned, 
effective January 25, 1994.  

A VA outpatient treatment record dated in January 1997 shows 
the veteran continued to be followed in the PTSD clinic.  He 
had successfully completed the PCT Education Series and the 
PCT symptom management workshops.  He verbalized positive 
feelings regarding his PTSD treatment and displayed insight 
regarding the effect of his behavior and choices on others 
but admittedly continued to struggle with emotional tension, 
anger, high anxiety, hypervigilance and sensitivity which 
results in a definite impairment in his ability to establish 
and maintain effective relationships at home and on the job.  
The veteran had difficulty maintaining full time employment, 
which he attributes to his symptoms which appear to 
contribute to frequent conflicts with co-workers and 
supervisors as well as reduced effectiveness on his job.  

On VA hypertension examination in March 1997, the veteran 
reported that he has had blood pressure since 1966 and 
currently takes Verapamil.  His blood pressure in 1995 was 
documented as 173/99.  The veteran reported that in 1996 he 
experienced atypical chest pain.  For that reason, he was 
admitted to the VA medical center in Richmond for a cardiac 
catheterization in February.  The catheterization revealed 
insignificant coronary artery disease, normal left 
ventricular function, mildly increased left ventricular end 
diastolic pressure.  The veteran stated that to date he has 
had no complications of his high blood pressure, and has been 
very tolerant of his medication.  On physical examination, 
his blood pressure readings were 180/98 and 170/100.  There 
was no enlarged heart and the apex beat was not beyond the 
midclavicular line.  The clinical impression was mild, 
essential, benign labile hypertension, poorly controlled on 
medication.  Mildly increased left ventricular end diastolic 
pressure by cardiac catheterization in February 1996, 
insignificant coronary artery disease, and atypical chest 
pain.  

On psychiatric examination also in March 1997, the veteran's 
subjective complaints remained essentially the same, although 
he felt that his insomnia was worse.  He reported that he 
sleeps very little but feels always on alert, which makes it 
hard for him to sleep.  He continued to have nightmares and 
remained very irritable and detached.  He had a restricted 
range of effect and thoughts that he could die any minute.  
His symptoms of hypervigilance and exaggerated startle 
remained unchanged.  He continued in outpatient treatment and 
had not been in any inpatient program.  He denied problems 
with illicit drugs but was pulled over for speeding and 
drinking, so his license as had been restricted.  

The examiner noted that he remained employed at the VAMC with 
the Environmental Management Service, but was not sure how 
much longer he could keep going and worried that he was 
constantly on the edge.  He was casually but appropriately 
dressed and his psychomotor activity was normal.  His speech 
was rapid and somewhat pressured.  His thought process was 
somewhat circumstantial, but never really tangential or 
loose.  His affect appeared to be labile and somewhat angry 
and his mood was irritable.  There was no suicidal or 
homicidal ideation, but he stated that if anyone were to 
provoke him he is not sure what he would do, and talked of 
taking guns and shooting people.  He continued to get along 
with his wife although his irritability hampers their 
relationship.  There was no overt psychosis.  He was alert 
and oriented and his memory and concentration both appeared 
intact.  His abstraction ability was okay, although slightly 
concrete and his intelligence was considered average.  The 
veteran's judgment was considered "okay" by testing, but 
poor history with marked impulsivity in the past.  

The examiner concluded that the clinical findings 
substantiated PTSD but that the veteran continued to claim to 
be on the edge which suggested things were getting worse.  He 
increasingly talked about not being sure whether he was going 
to go off.  The examiner also expressed concern about the 
veteran's statements about "just not caring anymore", 
noting that he obviously cares enough to keep himself 
together, which would indicate some resources that were still 
available to him.  The examiner concluded, however, that with 
the veteran's pressured and rapid speech, and based on his 
previous impressions, he would also have to consider bipolar 
disorder, maybe more cyclothymic.  

On VA examination in January 1998, the veteran reported 
significant intrusive thoughts about Vietnam with combat and 
stressful events, and also distressing dreams and flashbacks.  
He has physiological and psychological reactivity to these 
cues.  He tried to avoid thinking, feeling and talking about 
these traumas as well as activities, places or people that 
arouse these recollections.  He was able to recall most 
aspects of his time in Vietnam.  He had some diminished 
interest in participation in things he used to enjoy as a 
child and experienced feelings of detachment and isolation, 
after his first tour in Vietnam.  He had a restricted range 
of affect with significant anxiety and increased arousal 
including significant insomnia, irritable anger outbursts, 
difficulty with concentration, hypervigilance and an 
exaggerated startle response.  

The veteran gave a history of 25 years in the military 
primarily training other soldiers as a Sergeant.  In 1989, he 
retired due to personal stress and "feeling burnt out".  He 
currently works at the Hampton VA cleaning floors most of the 
day.  He reports that he continually stays anxious and "on 
the move" but that his job allows him to be quite agitated, 
pacing but still completing his work.  He reported that he is 
around others who understand his problem and accommodate for 
him.  

He reported significant nightsweats and that most of his 
dreams consist of him not being able to get his M16 gun 
together in time for whatever consequence he was facing.  He 
was mildly paranoid in the sense of exaggerated 
hypervigilance, feeling that he always needs to stay awake or 
stay on guard.  He has had some misperceptions or illusions 
associated with his tinnitus but did not endorse any 
significant auditory hallucinations such as voices.  He 
stated that at times he may see a shadow-type figure or 
something out of the corner of his eye, but again realizes 
this is a misperception.  He endorsed difficulty focusing, 
being quite distractible, always fairly hyperactive, with a 
need to be moving around.  He stated that if he sat at home 
he would feel "too wound up, get agitated and this would be 
a dangerous situation."  On examination the veteran was 
casually dressed and neatly groomed.  He was quite fidgety 
with psychomotor agitation, chewing gum quite rapidly with 
rapid speech but was redirectable.  His speech was not 
pressured.  He was articulate, verbal, insightful and 
endorsed all the symptoms described above but felt 
excessively anxious and wound up most of the time.  His 
affect was anxious with a constricted range.  On cognitive 
testing, he was oriented and recalled three objects 
immediately but only one after five minutes.  With recent 
presidents he was quite impaired but did well on similarities 
and proverbs, showing an ability to abstract.  He could also 
spell "world" backward.  The diagnosis was PTSD, chronic 
and severe according to DSM-IV criteria.  The examiner noted 
significant insomnia secondary to PTSD causes some 
exaggerated hypervigilance and an almost hypermanic-like 
presentation but that this was just exaggerated or heightened 
anxiety due to PTSD.  The GAF score currently and in the past 
year was 52 with some moderate difficulty, socially, 
occupationally with few friends, fairly significant active 
symptoms and conflicts with anybody who particularly 
intimidates him.  

On subsequent VA examination several months later in May 1998 
the veteran was neat and clean in appearance and oriented as 
to person, time and place.  He was coherent and relevant with 
appropriate emotional expression and for the most part 
normoactive, but throughout the interview when his service in 
Vietnam was discussed, he became quite agitated.  He related 
flashbacks and nightmares waking up "all wet and sweaty." 
He stated that he does not allow people to get close because 
he feels threatened and confrontational.  He stated that his 
fellow workers at the VAMC "don't push his panic button."  
He has feelings of estrangement and stated that he carries 
his gun with him in public.  He stated that he has no loving 
feelings for anyone except respect for his wife.  He also has 
extreme difficulty falling or staying asleep and that he 
cannot sleep without medication.  He reported that his wife 
complains of his irritability and outbursts of anger.  He 
stated that he remains hypervigilant with his gun at hand at 
all times and that he "jumps out of his skin" due to 
unexpected noise.  

The diagnosis was chronic PTSD with a GAF score of 50.  The 
examiner noted the veteran was able to work under limited 
conditions as a janitor but at the same time there were 
residuals of PTSD, which were apparent and which he has to 
deal with on a daily basis.  His highest GAF score in the 
past year was 50 based on the overall evaluation.  The 
examiner concluded that PTSD was the more viable diagnosis as 
opposed to any degree of any type of bipolar disorder as 
there was no evidence of the veteran receiving mood 
medication such as Lithium, Tegretol or Depakote.

Additional evidence of record includes VA outpatient 
treatment records dated from October 1994 to April 1998 that 
show ongoing evaluation and treatment for PTSD symptoms.  
Blood pressure readings recorded during the veteran's 
outpatient examinations were 174/95, 156/94 and 136/78 in 
October 1994; 143/100 and 152/96 in December 1994; 154/96 in 
January 1995; 174/94 in April 1995; 164/106 in May 1995; 
169/99 in July 1995; 179/99 and 168/81 in August 1995; 142/86 
in September 1995; 126/74 in December 1995; 134/72 in 
February 1996, 132/80 in October 1996; and 177/86, 156/94 and 
130/84 in January 1997. 

These records also show that in June 1996, the veteran was 
evaluated for problems with a right knee brace.  On 
examination range of motion of the knee was maintained.  
Sensation was intact and quadriceps strength was 5/5 and 
there was no effusion in the knee.  There was moderate 
crepitation on passive range of motion.  An October 1996 
entry shows the veteran complained of right knee pain and 
difficulty walking for the last six months. He reported the 
pain was worse on extending, such as getting up from a 
sitting position.  The symptoms began six months ago and the 
veteran was put on a knee brace and Salsalate with no relief.  
He gave a history of right knee injury 15 years ago.  On 
examination there was a 1/2 inch knot on the medial side, 
slight tenderness, limited range of motion and pain on 
extension.  There were no deformities and no swelling.  The 
clinical impression was right knee lump, possible ligament 
injury.  On further examination in January 1997, the clinical 
impression was probable degenerative changes of the left 
medical meniscus.  Most recently in February 1997 the veteran 
was evaluated for chronic right knee pain and the need for a 
brace.  The veteran had full range of motion of the right 
knee.  There was no evidence of effusion and no medial or 
lateral instability.  An X-ray showed no significant 
abnormality.  The clinical impression was derangement of the 
knee.  

In December 1998 the rating for PTSD was increased to the 
current 30 percent, effective March 29, 1997 and to 50 
percent, effective from January 21, 1998.

II.  Analysis

A.  Service Connection

Pertinent law and regulations provide that service connection 
may be granted for disability which is shown to have been 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant present a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well grounded, the veteran cannot invoke the VA's duty to 
assist in the development of the claim.  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The Court has indicated that, alternatively, a claim may be 
well grounded under the provisions of 38 C.F.R. § 3.303(b).  
See Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran has reported problems with his right knee 
associated with an injury in service.  However, service 
medical records are entirely negative for evidence of a knee 
injury, or any complaints or findings of, or treatment for, 
any right knee condition.  Thus, the provisions pertaining to 
a condition shown in service are not applicable.

Moreover, the Board finds that there is no competent medical 
evidence of a nexus between any current knee disorder and 
service.  The evidence does not demonstrate a knee condition 
for several years after service.  There is no medical 
evidence of complaints or findings of, or treatment for, any 
right knee condition between 1988 and 1995.  No right knee 
condition was shown, post-service, on VA examination in 
December 1989.  In 1995, the veteran reported to a VA 
examiner that he suffered from swelling and instability.  He 
was wearing a brace on the right knee, but there was no 
evidence of arthritis and no chronic right knee disability 
was diagnosed.  While the evidence of record contains recent 
diagnostic impressions sufficient to establish a current 
diagnosis of right knee lump and possible ligament injury, 
probable degenerative changes of the medial meniscus and 
derangement of the knee, significantly, none of the examining 
physicians related any such disorders to military service, to 
include the claimed incident therein.  As no current right 
knee disability has been medically associated with military 
service, there is no foundation upon which to allow the 
claim.  Accordingly, the claim is not plausible.

The only evidence that attempts to establish incurrence of 
the veteran's right knee disorder consists of the veteran's 
contentions.  While the Board has no reason to doubt the 
credibility of these statements; the veteran is not competent 
to enter conclusions which require medical opinions as to 
causation or, as in this case, the onset of a disease.  See 
Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Therefore, even accepting 
as credible the veteran's assertions of an in-service knee 
injury and continuing symptoms thereafter, in the absence of 
a nexus between such and injury and symptoms and a current 
right knee disability, the claim is still not plausible.  

As the veteran has not presented evidence of a plausible 
claim, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Because the RO also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the veteran in the 
Board denying the claim on the same basis.  Furthermore, 
because the veteran clearly has been advised of the basis for 
the denial of the claim, and the evidence needed to support 
it, the Board finds that the duty to inform has been met.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).

B.  Claims for Higher Evaluations

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In Fenderson the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating for a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  In the 
present case, the RO has assigned staged ratings, a 10 
percent rating from January 25, 1994 to March 28, 1997, a 30 
percent rating from March 29, 1997 to January 20,1998 and a 
50 percent rating from January 21, 1998.  In doing so, the 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for PTSD 
for any period of time since his original claim and as a 
result has complied with the substantive tenets of Fenderson 
in its adjudication of the veteran's claim.  Thus, a remand 
of this matter for explicit consideration of Fenderson is 
unnecessary.

1.  The Propriety of the Disability Ratings Assigned for the 
Veteran's PTSD

During the pendency of the veteran's appeal, the criteria for 
evaluating psychiatric disorders was revised, effective 
November 7, 1996.  Hence, he is entitled to application of 
the version of the law most favorable to him.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  As reflected in 
the February 1999 Supplemental Statement of the Case (SSOC), 
the RO has considered the veteran' s claim under both the 
former and revised applicable schedular criteria, and applied 
the more favorable result.  The Board will do likewise.  

PTSD, as evaluated under Diagnostic Code 9411 in effect prior 
to November 7, 1996, is assigned a 10 percent when there was 
mild impairment of social and industrial adaptability.  A 30 
percent is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The term "definite" has been 
defined as indicative of impairment that is distinct, 
unambiguous, and moderately large in degree.  O.G.C. Prec. 9-
93 (November 9, 1993).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships is considerably impaired, and because of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the new General Rating Formula for Mental Disorders, a 
10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent rating 
contemplates occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is appropriate for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (1999).

a. The propriety of the initial 10 percent rating for the 
veteran's service-connected PTSD for the period from January 
25, 1994 to March 28, 1997

VA examination reports and outpatient treatment records 
between January 24, 1994 (the effective date of the grant of 
service connection for PTSD) and November 7, 1996 (the 
effective date of the new rating criteria for evaluating 
mental disorders) consists of a December 1994 VA examination 
report and VA outpatient treatment records from March 1993 to 
October 1994.  These records describe a fairly consistent 
pattern of symptomatology and manifestations, which may be 
described as productive of mild impairment of industrial and 
social adaptability.  

Noted symptomatology at the December 1994 VA examination 
included irritability, increased startle, trouble sleeping, 
flashbacks, nightmares and impulsiveness, rapid speech with 
some pressure.  Affect was slightly restricted and slightly 
dysphoric. Although the evidence shows that the veteran 
experienced impairment resulting in a clinical assessment of 
mild to moderate PTSD, his symptoms themselves were not as 
disabling.  The veteran's mood was described as "ok" and 
there was no evidence of overt thought disorder, suicidal or 
homicidal ideation or psychotic symptoms.  Memory and 
judgment were also intact.  Additionally, he was alert and 
oriented and there was no evidence of memory loss or 
impairment of concentration.  

Further, there was no evidence of definite impairment in the 
veteran's ability to establish and maintain effective 
relationships with people due to PTSD.  He was able to 
maintain a long-term relationship (28 years) with his wife 
despite his psychiatric symptoms and had been employed for 
the past five years.   The objective medical evidence 
regarding the veteran's symptomatology did not approximate 
the criteria for a 30 percent or higher disability rating.  

The evidence from November 7, 1996 (the effective date of the 
new rating criteria for evaluation of mental disorders) until 
March 29, 1997 (the effective date of the 30 percent rating) 
consists of VA outpatient treatment records dated in January 
1997.  

Under the former rating criteria, there remained no evidence 
of definite social and industrial impairment.  Although the 
examiner noted the veteran's symptoms resulted in definite 
impairment, that conclusion is not persuasive in light of the 
evidence of record.  As noted previously during this period 
the veteran had successfully completed education and symptoms 
management workshops and had positive feelings regarding his 
PTSD treatment.  He continued to maintain his long-term 
relationship with his wife and was gainfully employed at the 
time. 

Furthermore, after November 7, 1996, there was evidence that 
the veteran had some decrease in work efficiency during 
periods of significant stress manifested by continued 
struggle with emotional tension, anger, high anxiety, 
hypervigilance and hypersensitivity.  However, he continued 
to maintain his employment despite conflicts with co-workers 
and supervisors.

Therefore, using either the former or revised rating 
criteria, the Board finds that between January 1994 and March 
1997, the impairment due to PTSD was more consistent with a 
10 percent rating and that the level of disability 
contemplated in Code 9411 to support the assignment of a 30 
percent rating for the veteran's disability was absent.  

b.  The propriety of the 30 percent rating for the veteran's 
service-connected PTSD for the period from March 29, 1997 to 
January 20, 1998

During this period, the veteran's PTSD symptoms essentially 
remained the same, although he felt that his insomnia was 
worse.  He also had difficulty with social relations and a 
tendency toward conflict.  However, after carefully reviewing 
the evidence of record, the Board notes that, the veteran's 
described symptoms do not appear to meet the degree of 
severity required for a higher evaluation.  The evidence 
shows that the veteran continued to get along with his wife 
although his irritability hampered their relationship and was 
able to maintain his work relationships sufficiently to 
remain stable in his employment.  He has required no 
inpatient psychiatric treatment.  The totality of this 
evidence does not suggest more than a distinct, unambiguous, 
or moderately large (i.e., definite) impairment in his 
ability to establish or maintain effective and wholesome 
relationships with people, rather than the considerable 
impairment contemplated for a 50 percent evaluation under the 
former criteria.

Likewise, applying the revised criteria, set forth at 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999), the Board also 
must find that the veteran's symptomatology does not meet the 
criteria for at least a 50 percent evaluation.  On VA 
examination in March 1997, the examiner concluded that the 
clinical findings substantiated PTSD and that the veteran 
continued to claim to be on the edge that suggested things 
were getting worse.  However, although the veteran exhibited 
significant anxiety and irritability, there was no evidence 
to suggest that he experiences or has experienced 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; and panic attacks more 
than once a week; difficulty in understanding complex 
commands, impaired memory; impaired judgment; impaired 
abstract thinking; homicidal ideation; or recent suicidal 
ideation.  The Board notes that there is no evidence that the 
veteran's psychoneurotic symptoms were so severe, as to 
warrant assignment of a 50 percent evaluation under the 
revised criteria.

Thus, the medical evidence demonstrates that between March 
29, 1997 and January 20, 1998 the veteran's PTSD was 
manifested by occupational and social impairment due to such 
symptoms as anxiety, chronic sleep impairment, nightmares, 
flashbacks and irritability.  This is consistent with social 
and industrial impairment that is no more than distinct, 
unambiguous and moderately large in degree; or, since 
November 1996, no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

Inasmuch as the criteria for the next higher 50 percent 
evaluation under either set of rating criteria has not been 
met, it logically follows that the criteria for 70 percent or 
100 percent evaluations under either set of rating criteria 
likewise were not met. 


c.  The propriety of the 50 percent rating for the veteran's 
service-connected PTSD for the period from January 21, 1998

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not so severely impaired as to 
warrant a disability rating in excess of 50 percent from 
January 21, 1998.  On that date, the veteran underwent VA 
examination which showed significant intrusive thoughts, 
physiological and psychological reactivity, some diminished 
interest in activities significant anxiety and increased 
arousal including significant insomnia, irritable anger 
outbursts, difficulty with concentration, and hypervigilance.  
This evidence clearly shows an increase in the veteran 
psychiatric symptoms.  However, the objective medical 
evidence does not approximate the criteria for a 70 percent 
disability rating.  

The veteran has maintained a long-term marriage.  He is also 
able to maintain his work relationship sufficiently to remain 
stable in his job as a janitor.  He reported that his job 
allows him to be quite agitated, but still complete his work 
and also that he is around others who understand his problem 
and accommodate for him.  The diagnosis was PTSD, chronic and 
severe according to DSM-IV criteria.  However the examiner 
also noted that the veteran's GAF score of 52 with only 
moderate difficulty socially and occupationally.  The Board 
notes that under the provisions of 38 C.F.R. § 4.130 (1996) 
dealing with evaluation of psychiatric disability, an 
examiner's classification of the disease (as mild, moderate 
or severe) is not determinative of the degree of disability.  
Thus, the Board finds that his PTSD is shown to produce no 
more than "considerable " impairment.  The fact that his 
psychiatric symptoms interfere with his occupational 
functioning is contemplated by the 50 percent rating for 
considerable occupational impairment.  

With respect to the new rating criteria, the Board notes that 
medical evidence on file, including the clinical findings 
from the 1998 VA compensation examinations, show that the 
veteran was oriented and alert, coherent and relevant with 
appropriate emotional expression.  There was evidence of, 
psychomotor agitation, chewing gum quite rapidly and rapid 
speech.  He endorsed difficulty focusing, being quite 
distractible, and fairly hyperactive; however, these symptoms 
are consistent with a 50 percent disability evaluation under 
the revised rating criteria.  The veteran maintains full time 
employment and a good relationship with his wife, despite his 
irritability, stating that he has no loving feelings for 
anyone except respect for his wife.  There is no evidence the 
veteran's symptoms so reduce his reliability or efficiency as 
to severely impair his ability to obtain or retain employment 
as reflected by the fact that the veteran continues to 
maintain full time employment.  There is evidence of 
increased anxiety, but no panic attacks.  Although he has 
exhibited rapid and sometimes pressured speech, there is no 
evidence that the veteran's speech has ever been illogical or 
irrelevant, or that he neglects his personal appearance or 
hygiene, or that he engages in obsessional rituals which 
interfere with work.  

His current GAF score is 50-52, which according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), represents a level of 
impairment between serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) or 
serious impairment in social, occupation, or school 
functioning, and moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) and moderate 
difficult in social, occupational, or school functioning).  
This score does not, however contemplate severe difficult in 
social and occupational function in as is required for the 
assignment of a 70 percent disability evaluation.  

The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1999).  Neither criteria for rating mental 
disorder was more beneficial to the veteran and the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for PTSD from 
January 21, 1998, regardless of which criteria are used.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as they described his current symptoms and beliefs that his 
service-connected PTSD is more disabling than currently 
rated.  However, the competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  
Accordingly, the Board has also considered whether a further 
staged rating is warranted, but does not find that the 
evidence shows greater impairment than is recognized by a 10 
percent rating prior to March 29,1997, or a 30 percent rating 
prior to January 20, 1998 or a 50 percent rating on and after 
January 21, 1998.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

2.  Hypertension

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
diseases of the arteries and veins.  By regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating diseases of the 
arteries and veins.  See 62 Fed. Reg. 65207-65224 (1997).  
Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  As the January 1998 Supplemental 
Statement of the Case makes clear, the RO has reviewed the 
claim in light of both the former and revised applicable 
rating criteria; the Board will do likewise.

As noted above, the veteran currently has a 10 percent 
evaluation for hypertension. Under the former criteria, a 10 
percent evaluation for that disorder was warranted for 
diastolic pressure predominately 100 or more (or, if 
continuous medication is shown necessary for control, a 
history of diastolic blood pressure predominately 100 or 
more.  A 20 percent disability evaluation required diastolic 
readings of predominantly 110 or more with definite symptoms.  
A 40 percent disability evaluation required diastolic 
readings of predominantly 120 or more and moderately severe 
symptoms.  A 60 percent disability evaluation required 
diastolic readings of predominantly of 130 and severe 
symptoms.  Id.

The revised applicable criteria reiterate the required 
diastolic readings for each level of disability cited to 
above and continue the authorize the minimum rating of 10 
percent for a disorder requiring continuous medication for 
control with a history of diastolic pressure of predominantly 
100 or more.  Alternately, evaluations of 10 and 20 percent 
may be assigned on the basis of systolic readings of 160 and 
200, respectively.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999).

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 10 percent, 
under either the former and revised criteria, is not 
warranted.  Simply stated, the veteran's hypertension is 
well-controlled on medication, and the highest blood pressure 
reading reported during the course of the appeal were 195/110 
which warrants a 10 percent rating under both the former and 
the revised criteria.

The Board acknowledges that the veteran has a longstanding 
diagnosis of hypertension.  However, following review of the 
medical evidence of record, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  
The criteria for a 20 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which requires diastolic pressure of 
predominantly 110 or more under both the former and revised 
criteria, or systolic pressure predominantly 200 or more, 
under the new criteria, are not met.  As demonstrated above, 
diastolic blood pressure readings, particularly in the recent 
past, have been consistently in the area of 100 and clearly 
below 110.  The veteran has not been found to have a systolic 
pressure of 200 or more on any VA examination or outpatient 
treatment.  Moreover, as the veteran's condition does not 
meet the criteria for the next higher 20 percent evaluation, 
it follows that he also is unable to meet the criteria for 
any higher evaluation.  Accordingly, the veteran's claim for 
a schedular rating in excess of 10 percent must be denied.

The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  Therefore the 
Board finds that the veteran's overall level of disability 
shown does not more nearly approximate the manifestations 
required for a 20 percent rating under Code 7101.  38 C.F.R. 
§ 4.7 (1999).  His contentions regarding the degree of his 
service-connected disability have been considered but the 
probative medical evidence depicts a condition that is 
properly rated at 10 percent.  

ORDER

Service connection for a right knee disorder is denied.

An evaluation in excess of 10 percent for PTSD, from January 
25, 1994 to March 28, 1997, is denied.

An evaluation in excess of 30 percent for PTSD, from March 
29, 1997 to January 20, 1998, is denied.

An evaluation in excess of 50 percent for PTSD, from January 
21, 1998, is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

